Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-62 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Interpretations stemming from the use of the word “means”:
	In claims 19, 33, and 49:	 “illuminating the eye by means of an illumination device”, interpretation from para [0049] “The eye 3 can also be illuminated by means of an illumination ring or illumination point or by means of an illumination half ring or by means of illumination sectors as the illumination device 7 for generating the Purkinje image 12a. Similarly, it can be provided that the eye 3 is illuminated with infrared light by means of an infrared illumination device as the illumination device 7 and the optical capturing device 9 is configured such that infrared light reflected on the eye 3 at least in certain areas is captured.”
		“capturing a Purkinje image, which is associated with a cornea of the eye, by means of the optical capturing device”, interpretation from para [0049] “the optical capturing device 9 is configured such that infrared light reflected on the eye 3 at least in certain areas is captured.” 
	In claims 24, 38, and 54: “a position correction of the pupil relative to the patient interface is performed by means of the patient interface.”, interpretation from para [0053] “Further, Fig. 6 shows that the eye 3 is sucked onto and fixed to the patient interface 2 by means of a suction device 16a of the patient interface 2 after the docking procedure”.
	In claims 27 41 and 57: “wherein the eye is sucked onto and fixed to the patient interface by means of a suction device of the patient interface”, interpretation from para [0053] “Further, Fig. 6 shows that the eye 3 is sucked onto and fixed to the patient interface 2 by means of a suction device 16a of the patient interface 2 after the docking procedure”.
	In claims 28, 42, and 58: “a current pupil position of the eye is additionally captured by means of the optical capturing device”, interpretation from para [0049] “the optical capturing device 9 is configured such that infrared light reflected on the eye 3 at least in certain areas is captured.”
	In claims 29, 43, and 59: “the eye is illuminated by means of an illumination ring or illumination point or by means of an illumination half ring or by means of illumination sectors of the illumination device”, para [0049] “The eye 3 can also be illuminated by means of an illumination ring or illumination point or by means of an illumination half ring or by means of illumination sectors as the illumination device 7 for generating the Purkinje image 12a. Similarly, it can be provided that the eye 3 is illuminated with infrared light by means of an infrared illumination device as the illumination device 7”.
	In claims 32, 48, and 62: “the eye is illuminated by means of an illumination device arranged at the patient interface and/or the Purkinje image are captured by means of a capturing device”, interpreted by para [0049] “The eye 3 can also be illuminated by means of an illumination ring or illumination point or by means of an illumination half ring or by means of illumination sectors as the illumination device 7 for generating the Purkinje image 12a. Similarly, it can be provided that the eye 3 is illuminated with infrared light by means of an infrared illumination device as the illumination device 7”, and para [0049] “the optical capturing device 9 is configured such that infrared light reflected on the eye 3 at least in certain areas is captured.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner notes in many cases generic language is used to describe the details of the invention, leaving large areas without claim structures being defined clearly.  
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-22, 28-29, 32-36, 42-43, 46, 49-52, 58-59, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 20040143246 A1).
	Regarding claims 19, 33, and 49, Maeda teaches method for determining a current position (abstract) of an eye of a patient relative to an optical axis of a laser beam in a neutral pose of a beam deflection device of a treatment apparatus (Fig 2 & 3; [0027] “the Z direction is a direction of a central optical axis SL of the irradiation optical system (an irradiation reference axis), and the X and Y directions are two-dimensional directions orthogonal to the optical axis SL.”,  [0035], laser source 210 is aimed along the optical axis when in a neutral position and ends along the optical axis “SL” of Fig 3), comprising the steps of: presetting a criterion characterizing the eye depending on patient information of the patient ([0004] as is known in the art “a pupil center position of the eye at that time is taken as a reference when alignment of an irradiation position of the laser beam is performed”, this invention intends to improve upon this concept and “detects the pupil center position based on a picked up image of an anterior-segment of the eye to perform alignment, and in a case where the pupil center position is moved, moves (performs tracking of) the irradiation position in accordance with the movement of the pupil center position to maintain the alignment.”; [0066] “the positional relationship between the reflex Pr and the pupil center position EPc is previously obtained by picking up the image of the anterior-segment of the eye E before the surgery.” ); determining a first target position of the eye relative to the optical axis ([0066] “a constitution is employed where light for forming a similar corneal reflex is projected from an image-pickup optical axis direction, and the positional relationship between the reflex Pr and the pupil center position EPc is previously obtained by picking up the image of the anterior-segment of the eye E before the surgery. This positional relationship is taken as the reference state.”); positioning a patient interface of the treatment apparatus in a preset area in front of the optical axis ([0027] Fig 2, “The patient undergoes the surgery while being recumbent (lying on his/her back) on a bed 290. The patient's eye E is placed under a microscope unit 203 attached to the tip portion 205. Besides, the bed 290 is rotatable in the horizontal direction by a bed rotation mechanism 291. Incidentally, the Z direction is a direction of a central optical axis SL of the irradiation optical system (an irradiation reference axis),”); illuminating the eye by means of an illumination device of the treatment apparatus during an approaching procedure of the patient interface to the eye ([0026] “the measurement unit 5 are optical systems such as a projection optical system 10 for projecting a number of circular placido rings onto a cornea of the patient's eye, a camera unit 12 which picks up, via a lens 11, an image of an anterior-segment of the patient's eye including images of the placido rings projected onto the cornea, a half mirror 13, and an eye refractive power measurement optical system 15.”, [0031] “A dichroic mirror 225 has a property of reflecting the excimer laser beam and transmitting visible light and infrared light. The laser beam passed through the projecting lens 224 is reflected by the dichroic mirror 225, and is directed to and irradiated onto the cornea Ec.”); capturing a Purkinje image, which is associated with a cornea of the eye, by means of the optical capturing device during the approaching procedure ([0026] “a camera unit 12 which picks up, via a lens 11, an image of an anterior-segment of the patient's eye including images of the placido rings projected onto the cornea, a half mirror 13, and an eye refractive power measurement optical system 15.”, [0013] “FIG. 13 is a view showing a schematic configuration of the optical system provided with a target projection optical system for forming a Purkinje's image on the patient's eye”, [0065]-[0066]); comparing the captured Purkinje image to the optical axis and determining the current position of the eye depending thereon ([0065] “Formed on the cornea Ec is a corneal reflex (Purkinje's image) to be picked up by the camera 233. As shown in FIG. 14A, a positional relationship between the reflex Pr and the pupil center position EPc is detected from the image of the anterior-segment picked up by the camera 233.” ); and comparing the current position to the target position and with a deviation of the current position from the target position ([0069] “Assume that .DELTA.x is a displacement (deviation) amount of the pupil center position EPc from the reflex Pr which is detected during the surgery. And if .DELTA.X and .DELTA.x are compared and detected to be approximately equal, the displacement (deviation) may be judged that it is due only to the duction. When .DELTA.X and .DELTA.x are not equal, a difference therebetween may be regarded as the displacement (deviation) of the pupil center position as compared to the reference state. FIG. 14B shows a case where the duction does not occur (.DELTA.X=0), and the pupil center position EPc is displaced (deviated) due to the change in the pupil diameter.”), outputting a control signal to a control device of the treatment apparatus ([0070] “Therefore, if the irradiation position of the laser beam is moved so as to correct the difference between .DELTA.X and .DELTA.x, the irradiation of the laser beam may be performed accurately also in the case of the displacement (deviation) of the pupil center position. Incidentally, as the displacement (deviation) of the pupil center position increases, the error in the alignment of the irradiation position also increases. Thus, the applicability of the laser irradiation is judged based on whether the displacement (deviation) of the pupil center position is in a predetermined allowable range or not, and in the event that the deviation is beyond the predetermined allowable range, the laser irradiation is preferably suspended. At the time of the suspension of the laser irradiation, the control unit 250 controls to insert the safety shutter 280 into the optical path.” The displacement is detected and signal sent to the laser apparatus to correct for the error) (Regarding claims 33 and 49, Maeda teaches an laser surgical apparatus capable of performing the steps of claim 19 (Fig 2 and 3) and a computer processor capable of performing computer readable instructions [0035] control system interfaces with computer, [0027] “The computer 209 inputs various data for a necessary surgical condition, and performs calculation, display, storage and the like of data on laser irradiation control.”).
	Regarding claim 20,34, and 50, Maeda teaches a method substantially as claimed in claim 19,33, and 49. Further, Maeda teaches wherein a pupil center of the eye and/or a cornea apex of the eye are preset as the criterion characterizing the eye ([0004] a pupil center position of the eye at that time is taken as a reference when alignment of an irradiation position).
	Regarding claim 21, 35, 51, Maeda teaches a method substantially as claimed in claim 19,33, and 49. Further, Maeda teaches wherein a first order or second order Purkinje reflex is captured as the Purkinje image ([0065] “Formed on the cornea Ec is a corneal reflex (Purkinje's image) to be picked up by the camera 233.” The inner and outer cornea are the first and second Purkinje reflex).
	Regarding claim 22, 36, and 52, Maeda teaches a method substantially as claimed in claim 19,33, and 49. Further, Maeda teaches wherein with an ascertained deviation during the approaching procedure, a control signal is generated such that a position correction of the patient interface or of the optical axis is performed ([0072] “The movement of the irradiation position of the laser beam in the tracking may be performed by driving and controlling the scanning mirror to move the irradiation reference axis. Further, in the case of the irradiation optical system employing a large beam and an aperture with a variable opening diameter, a mechanism for decentering and moving an axis of the projecting lens may be provided to move the irradiation position of the laser beam.”).
	Regarding claim 28, 42, and 58, Maeda teaches a method substantially as claimed in claim 19,33, and 49.  Further, Maeda teaches wherein a current pupil position of the eye is additionally captured by means of the optical capturing device for determining the current position ([0066]-[0069] “As shown in FIG. 14A, a positional relationship between the reflex Pr and the pupil center position EPc is detected from the image of the anterior-segment picked up by the camera 233.”) .
	Regarding claim 29, 43, and 59, Maeda teaches a method substantially as claimed in claim 19,33, and 49.  Further, Maeda teaches wherein the eye is illuminated by means of an illumination ring or illumination point or by means of an illumination half ring or by means of illumination sectors of the illumination device for generating the Purkinje image (Illumination may come from several sources including: [0032] “Arranged below the dichroic mirror 225 are slit projection optical systems 240a and 240b symmetrical with respect to an optical axis OL of an objective lens 227. The slit projection optical systems 240a and 240b consist of illumination light sources 241a and 241b for emitting visible light”; [0031] “A dichroic mirror 225 has a property of reflecting the excimer laser beam and transmitting visible light and infrared light. The laser beam passed through the projecting lens 224 is reflected by the dichroic mirror 225, and is directed to and irradiated onto the cornea Ec.”; and [0066] “The target projection optical system 285 is provided with an infrared light source 286 and a lens 287 that are arranged behind the mirror 223. The mirror 223 is a dichroic mirror which reflects the excimer laser beam and transmits the infrared light. Further, the dichroic mirror 225 has a property of reflecting a part of the infrared light. The light emitted from the infrared light source 286 is made parallel by the lenses 287 and 224, and is reflected by the mirror 225 to a direction of the optical axis SL toward the cornea Ec. Formed on the cornea Ec is a corneal reflex (Purkinje's image) to be picked up by the camera 233”).
	Regarding claim 32, 46, and 62, Maeda teaches a method substantially as claimed in claim 19,33, and 49. Further, Maeda teaches wherein the eye is illuminated by means of an illumination device arranged at the patient interface and/or the Purkinje image are captured by means of a capturing device arranged at the patient interface ([0066] “The target projection optical system 285 is provided with an infrared light source 286 and a lens 287 that are arranged behind the mirror 223. The mirror 223 is a dichroic mirror which reflects the excimer laser beam and transmits the infrared light. Further, the dichroic mirror 225 has a property of reflecting a part of the infrared light. The light emitted from the infrared light source 286 is made parallel by the lenses 287 and 224, and is reflected by the mirror 225 to a direction of the optical axis SL toward the cornea Ec. Formed on the cornea Ec is a corneal reflex (Purkinje's image) to be picked up by the camera 233”). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 27, 30-31, 37-38, 41, 44-45, 47-48, 53-54, 57, 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20040143246 A1) as applied to claims 19,33, and 49, in further view of Yee (US 20070219543 A1).
	Regarding claim 23, 37, 53, Maeda teaches a method substantially as claimed in claim 19,33, and 49.  Maeda does not teach wherein after an ascertained deviation below a preset deviation threshold value during the approaching procedure, a control signal is generated such that a docking procedure of the patient interface to the eye is performed.
	Yee teaches wherein after an ascertained deviation below a preset deviation threshold value during the approaching procedure, a control signal is generated such that a docking procedure of the patient interface to the eye is performed ([0062] “the eye may be aligned with the axis 116 by relying, in at least some dimensions, upon fixation of the eye on a viewing target, with engagement between the tissue-shaping surface 112 into the eye occurring only when the alignment is within an acceptable range, such as when any alignment offsets are less than or equal to desired thresholds.” ).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system Maeda  to make use of the docking procedure of Yee because “So long as the alignment is within an acceptable range, some adjustment of the effective location of the imposed refractive shape may be provided by adjusting the laser target surface.” [0063] 
	Regarding claim 24, 38, 54, Maeda in view of Yee teaches a method substantially as claimed in claim 23, 37,and 53. Maeda does not teach wherein after the docking procedure and with a deviation, a control signal is generated such that a position correction of the pupil relative to the patient interface is performed by means of the patient interface.
	Yee teaches wherein after the docking procedure and with a deviation, a control signal is generated such that a position correction of the pupil relative to the patient interface is performed by means of the patient interface ([0063] “. If the engagement between the tissue-shaping surface 112 and eye is sufficiently inaccurate that offsets (either horizontally, between pupil center C and surface center 122, or torsionally between astigmatism axis A and cylinder axis 124) exceeds a desired threshold, then the body 104 may be disengaged from the eye, the eye or the body repositioned, and the body again being advanced into engagement with the eye.).
	It would be obvious to one of ordinary skill in the art at the time of invention to  modify the system of Maeda to use  a position correction step as taught by Yee because the system “may continue until the alignment offsets are within the desired thresholds. The thresholds may be established so as to allow sufficient adjustment to the final refractive correction”. 
	Regarding claim 27, 41, and 57, Maeda in view of Yee teaches a method substantially as claimed in claim 23, 37,and 53.  Maeda does not teach wherein the eye is sucked onto and fixed to the patient interface by means of a suction device of the patient interface after the docking procedure.
	Yee teaches wherein the eye is sucked onto and fixed to the patient interface by means of a suction device of the patient interface after the docking procedure ([0066]-[0068] “to apply a vacuum to affix the engaged eye relative to the delivery optics, and the like.” ).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Maeda to make use of a suction/vacuum fixation system because this modification comprises a use of known technique (suction/vacuum affixation to eye tissue) to improve similar devices (ophthalmic surgical systems) in the same way (the vacuum interface may allow the system to maintain consistent alignment ).
	Regarding claims 30-31, 44-45, and 61-62 Maeda in view of Yee teaches a method substantially as claimed in claim 19,33,and 49. Maeda does not teach wherein with a deviation above a preset deviation threshold value, the approaching procedure is aborted and an approaching procedure is again performed and/or a docking procedure is aborted and a docking procedure is again performed and/or the patient interface is newly positioned as the control signal or wherein with a deviation above a preset deviation threshold value, a position variation of the eye surgical laser, in particular of the optical axis, is performed.
	Yee teaches wherein with a deviation above a preset deviation threshold value, the approaching procedure is aborted and an approaching procedure is again performed and/or a docking procedure is aborted and a docking procedure is again performed and/or the patient interface is newly positioned as the control signal ([0063] “If the engagement between the tissue-shaping surface 112 and eye is sufficiently inaccurate that offsets (either horizontally, between pupil center C and surface center 122, or torsionally between astigmatism axis A and cylinder axis 124) exceeds a desired threshold, then the body 104 may be disengaged from the eye, the eye or the body repositioned, and the body again being advanced into engagement with the eye. This may continue until the alignment offsets are within the desired thresholds.”) or wherein with a deviation above a preset deviation threshold value, a position variation of the eye surgical laser, in particular of the optical axis, is performed ([0063] “some adjustment of the effective location of the imposed refractive shape may be provided by adjusting the laser target surface”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  modify the system of Maeda to use  a correction step as taught by Yee because the system “may continue until the alignment offsets are within the desired thresholds. The thresholds may be established so as to allow sufficient adjustment to the final refractive correction”. 
	Regarding claims 47 and 48, Maeda teaches a method substantially as claimed in claim 33. Further, Maeda teaches wherein the control device comprises at least one storage device for at least temporarily storing at least one control dataset ([0027] ““The computer 209 inputs various data for a necessary surgical condition, and performs calculation, display, storage and the like of data on laser irradiation control.”), wherein the control dataset or datasets include(s) control data for positioning and/or for focusing individual laser pulses in the cornea ([0027] “The computer 209 inputs various data for a necessary surgical condition, and performs calculation, display, storage and the like of data on laser irradiation control.”), and includes at least one beam deflection device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the laser ([0028] “the laser beam emitted from the laser source 210 is reflected by mirrors 211 and 212, and further reflected by a plane mirror 213. The mirror 213 is translatable (movable) in the direction of the arrow shown in FIG. 3 by a mirror driving unit 214, so that the laser beam may be translated (scanned)”) and a computer program including commands that cause the treatment apparatus to execute the method steps recited therein ([0027] “The computer 209 inputs various data for a necessary surgical condition, and performs calculation, display, storage and the like of data on laser irradiation control.”) 
	Maeda does not teach wherein the control dataset or datasets include(s) control data for positioning the patient interface. 
	Yee teaches wherein the control dataset or datasets include(s) control data for positioning the patient interface ([0049] “Storage subsystem 56 stores the basic programming and data constructs that provide the functionality of the various embodiments of the invention. For example, a database and modules implementing the functionality of the methods described herein may be stored in storage subsystem 56.”; [0062] “Alternatively, the eye may be aligned with the axis 116 by relying, in at least some dimensions, upon fixation of the eye on a viewing target, with engagement between the tissue-shaping surface 112 into the eye occurring only when the alignment is within an acceptable range, such as when any alignment offsets are less than or equal to desired thresholds.” Yee stores data on the execution of its program, and the docking of the patient interface depends on the data of thresholds to limit misalignment).
	It would be obvious to one of ordinary skill in the art at the time of invention to  modify the system of Maeda to use  a patient interface correction step as taught by Yee because the system “may continue until the alignment offsets are within the desired thresholds. The thresholds may be established so as to allow sufficient adjustment to the final refractive correction”. 
Claims 25-26, 39-40, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20040143246 A1) in view of Yee (US 20070219543 A1) as applied to claims 23, 37,and 53  above, and further in view of Srinivasan (US 20160095752 A1).
	Regarding claims 25-26, 39-40, and 55-56, Maeda in view of Yee teach a system as taught in claim 23, 37,and 53. Further, Maeda teaches wherein captured Purkinje images of the pupil and cornea position are compared to determine differences in eye position/alignment ([0065]).
	Yee teaches wherein a docking procedure may be initiated when alignment of the eye reaches a specified threshold [0062].
	Maeda in view of Yee do not teach wherein a last image of the optical capturing device before the docking procedure is evaluated after the docking procedure. 
	 Srinivasan teaches a system for corneal topography measurements wherein a last image of the optical capturing device before the docking procedure is evaluated after the docking procedure ([0218]-[0222] Fig 6A-C, the images taken before docking are then compared to the corneal images after docking, in order to determine distortions from the docking).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Maeda in view of Yee with the comparison of images from before to after the docking states because “the distortion of the cornea can be determined in response to a thickness profile of the cornea, and aberrations of the image introduced by the thickness profile of the cornea corrected.” [0218]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 December 2022